Citation Nr: 1704992	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 1, 2012, and in excess of 30 percent from May 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board most recently remanded the Veteran's claim in August 2016 for further development adjudication.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's August 2016 remand directed that the Veteran be afforded a new VA examination that complied with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the Veteran's most recent VA examination in September 2016 did not meet the specifications of Correia.  Specifically, the examination did not contain range of motion testing of the Veteran's left knee in the areas of passive motion or nonweight-bearing.  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a full VA examination which addresses the questions asked in the prior remand.  

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Therefore, the Board will make a further attempt to ensure that all requested development is completed.

The RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran dated from March 2009 to present.  Any request(s) for these records, and any reply, to include any records obtained, should be associated with the electronic record.

2.  In addition, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include private medical records, since March 2009 in support of his claim of entitlement to an increased rating for his knee disability.  

All attempts to secure this evidence must be documented in the record by the RO. 

3.  Afford the Veteran a VA medical examination to determine the current severity of his service-connected left knee disability.  The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation.  The electronic record must be reviewed by the examiner.  All necessary tests are to be conducted.

For each knee, the examiner must address range of motion, painful motion (at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.  The examiner should further assess, as pertinent, the following: ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability.  If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible.  

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the left knee disability claim, in light of all the evidence of record.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




